Exhibit 99.3 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredients volume in metric tons) Metric Tons (inthousands)* January February March April May 36.9 June 34.9 July August September October November December 12 Month Rolling Average (inthousands)* January February March April May June 28.8 July August September October November December *NOTE:All information presented subsequent to September 2011 includes activity related to ISP, which was acquired on August 23, 2011.
